DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remark, filed 1/20/2021, with respect to claims 1, 3-6, 8-15 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of 1, 3-6, 8-15 has been withdrawn. 
Allowable Subject Matter
Claims 1, 3-6, 8-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach or to fairly suggest receiving, by the user equipment, a second message from a user plane network element when the QoS rule is updated, wherein the second message is used to instruct the user equipment to stop using the RQ mechanism, and the second message is a non-RQI data packet wherein the non-RQI data packet is a data packet carrying no RQI: and stopping, by the user equipment, using the RQ mechanism, and deleting the implicit QoS rule in conjunction with other limitations in independent claims 1, 6, and 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wei et al. (US Pub. No. 2019/0239113 A1) discloses receiving reflective QoS from control plane and user plane elements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITO Q PHAM whose telephone number is (571)272-4122.  The examiner can normally be reached on Monday-Friday: 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/TITO Q PHAM/Examiner, Art Unit 2466                                                                                                                                                                                                        
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466